Exhibit 10.1

 

FIFTH AMENDMENT TO THE

UNRESTRICTED AND OPEN LINE OF CREDIT

 

This Fifth Amendment to the Unrestricted and Open Line of Credit (the
“Amendment”) is made and effective as of April 11, 2017 (“Amendment Effective
Date”) by and between Flux Power, Inc., a California corporation (the
“Borrower”), and Esenjay Investments, LLC (the “Lender”).

 

Pursuant to the terms and conditions hereof, the Amendment is hereby
incorporated into the 2012 Loan (as defined below) as if fully set forth
therein. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned in the 2012 Loan (as defined below).

 

RECITALS

 

WHEREAS, Borrower and Lender have entered into that certain Unrestricted and
Open Line of Credit dated September 24, 2012, as subsequently amended by the
First Amendment dated October 16, 2013, the Second Amendment dated December 29,
2015, the Third Amendment dated March 29, 2016, and the Fourth Amendment dated
July 27, 2016 (as amended the “2012 Loan”);

 

WHEREAS, as of the Amendment Effective Date, Lender has advanced to the Borrower
an aggregate of $3,545,000 under the 2012 Loan;

 

WHEREAS, the parties desire to amend the 2012 Loan pursuant to the terms and
conditions of this Amendment to increase the credit line from $3,500,000 to
$5,000,000, and to increase the interest rate from 6% to 8% per annum on all
outstanding debt and future drawdowns effective April 1, 2017.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.     Principal Amount. The Principal Amount referenced in the 2012 Loan is
hereby deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

“Principal Amount:     Up to $5,000,000”

 

2.      Annual Interest Rate. The Annual Interest Rate referenced in the 2012
Loan is hereby deleted in its entirety and shall, as of the Amendment Effective
Date, be amended to read in its entirety as follows:

 

 “Annual Interest Rate:     The Annual Interest Rate for all outstanding debt
and future drawdowns from April 1, 2017 to the Maturity Date shall be eight
percent (8%) per annum.”

 

3.      Except as amended hereby, all the terms of the 2012 Loan, as amended,
are hereby ratified and acknowledged as being in full force and effect.

 

3.      This Amendment may be executed in two counterparts, each of which shall
constitute an original and which, together, shall constitute one and the same
instrument. The parties may execute facsimile copies of this Amendment and
delivery by facsimile shall be deemed to be delivery of an executed Amendment.

 

1

Fifth Amendment to the Unrestricted and Open Line of Credit

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
authorized representative as of the date set forth above.

 

 

BORROWER

 

        Flux Power, Inc.,     a California corporation  

 

 

 

 

 

 

 

 

     /s/ Ronald Dutt  

 

By:

Ronald Dutt

 

 

Title:

Chief Executive Officer

 

 

 

 

 

          LENDER           Esenjay Investments, LLC,                        /s/
Howard Williams      By: Howard Williams     Title: Treasurer   

 

 

Agreed and consented.

 

Flux Power Holdings, Inc.,

a Nevada corporation

 

 

 

                /s/ Ronald Dutt                                           

By:     Ronald Dutt                                                     

Title:  Chief Executive Officer                                  

Dated: April 11, 2017

 

 

 

 

 

2

Fifth Amendment to the Unrestricted and Open Line of Credit

 